FILED
                             NOT FOR PUBLICATION                            FEB 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FERNANDO O. PEREYRA-                             No. 10-72919
SAAVEDRA,
                                                 Agency No. A046-635-414
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013**

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Fernando O. Pereyra-Saavedra, a native and citizen of Bolivia, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing his appeal

from the decision of an immigration judge (“IJ”) denying Pereyra-Saavedra’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law. Pagayon v. Holder, 675 F.3d 1182,

1189 (9th Cir. 2011) (per curiam). We dismiss the petition for review.

      We lack jurisdiction to review the agency’s decision to deny Pereyra-

Saavedra’s application for cancellation of removal, because his pleadings before

the IJ establish that he is an arriving alien who is inadmissible under 8 U.S.C.

§ 1182(a)(2)(A)(i)(I) due to his theft conviction under California Penal Code

§ 487(c). See 8 U.S.C. §§ 1101(a)(13)(C)(v), 1252(a)(2)(C); see also Pagayon,

675 F.3d at 1189 (holding that a petitioner’s pleading-stage admissions and

concessions may be sufficient to establish removability). Pereyra-Saavedra does

not raise a colorable constitutional claim or question of law sufficient to establish

our jurisdiction under 8 U.S.C. § 1252(a)(2)(D). See Mendez-Castro v. Mukasey,

552 F.3d 975, 978 (9th Cir. 2009) (“To be colorable in this context . . . , the claim

[or question] must have some possible validity.” (internal quotation marks and

citation omitted)); see also Sawyers v. Holder, 684 F.3d 911, 912 (9th Cir. 2012)

(per curiam) (rejecting a petitioner’s imputation argument concerning his parent’s

residence).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    10-72919